Citation Nr: 0026621	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  98-00 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disability. 


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr. Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from May 13, 1971, to June 
9, 1971.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in North Little Rock, Arkansas, (hereinafter RO).  
 

FINDINGS OF FACT

1.  By rating actions dated in 1971 and 1972, service 
connection for a bilateral knee condition was denied 
essentially on the basis that chondromalacia patellae existed 
prior to service and was not permanently aggravated by 
service; the veteran was notified of this action but did not 
perfect a timely appeal.  

2.  Additional evidence submitted in an attempt to reopen the 
claim at issue in the form of a private medical statement 
dated in June 1998 asserting that chondromalacia patellae was 
the result of basic training and did not preexist military 
service bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and by itself or with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.

3.  The new evidence includes a medical opinion essentially 
relating a current bilateral knee disability to a knee 
disability incurred during a period of service.  


CONCLUSIONS OF LAW

1.  The rating actions dated in 1971 and 1972 which found 
that the veteran's knee condition existed prior to service 
and was not aggravated by service were final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 20.1103 
(1999).

2.  The evidence submitted since the 1971 and 1972 rating 
action is new and material; thus, the requirements to reopen 
the claim for service connection for a bilateral knee 
disability have been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The veteran's claim for service connection for a 
bilateral knee disability is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a 
bilateral knee disability.  This claim was denied by rating 
action dated in 1971 and 1972.  The asserted basis for the 
denial, essentially, was that chondromalacia patellae existed 
prior to service and was not permanently aggravated by 
service.  Notification of this action is documented by 
letters sent to the veteran dated July 20, 1971, November 11, 
1971, and February 9, 1972.  The veteran failed to submit a 
timely notice of disagreement with respect to these rating 
decisions or otherwise perfect appeals as to these ratings.  
As a consequence, the rating actions in 1971 and 1972 became 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 
20.1103 (1999). 

In making the above determination, the Board notes that it 
has considered the contention of the veteran's attorney that 
because the veteran was informed by a hearing officer in 
March 1972 that his case was in "appellate status," and 
that the case would be sent to the Board following the 
hearing, the veteran was under the impression that he did not 
have to take further action to perfect his appeal.  In short, 
therefore, it is argued that none of the 1971 or 1972 rating 
decisions are "final."  However, the Board notes that 
following this hearing, the veteran was notified in the March 
1972 statement of the case that he needed to submit a 
substantive appeal to perfect his appeal, and that if he did 
respond within 60 days, it would be assumed that he did not 
intend to continue his appeal and that his case would be 
closed.  The statement of the case was sent to the exact 
address provided by the veteran in a November 1971 statement, 
and this document was not returned as undeliverable.  Thus, 
the Board assumes that the veteran received notice of the 
procedures necessary to perfect his appeal, and that the 
absence of any timely correspondence following the statement 
of the case from him expressing a desire to continue his 
appeal renders the rating action in question "final."  The 
Board finds that this written notice was sufficient to 
resolve any confusion the veteran may have felt as to the 
procedures necessary to perfect his appeal which may have 
resulted from the comments of the hearing officer, and the 
Board is not persuaded by the argument in this regard 
presented by the veteran's attorney.  

Once an RO decision becomes final under 38 U.S.C.A. § 
7105(c), absent submission of new and material evidence, the 
claim may not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge, 
supra.  New evidence, submitted to reopen a claim will be 
presumed credible solely for the purpose of determining 
whether the claim has been reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.  See Hodge, supra.  Upon 
reopening the claim, a determination must then be made as to 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is well grounded, the 
claim may then be evaluated on the merits ensuring that the 
duty to assist pursuant to 38 U.S.C.A.
§ 5107(a) (West 1991) has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

Pertinent evidence associated with the claims file since the 
1971 and 1972 rating decisions includes a private medical 
statement dated in June 1998 asserting that chondromalacia 
patellae was the result of basic training and did not 
preexist military service.  This statement bears directly and 
substantially upon the specific matter under consideration, 
namely, whether chondromalacia shown in service existed prior 
to service or was incurred in or aggravated by service.  This 
statement was not considered by the RO when rendering the 
1971 or 1972 rating decision.  Moreover, is so significant 
that it must be considered in order to fairly decide the 
merits of this claim.  Thus, this statement constitutes new 
and material evidence under 38 C.F.R. § 3.156(a) (1999), and 
the Board is required to reopen the previously denied claim 
of entitlement to service connection for a bilateral knee 
disability. 

The Board must now determine whether the veteran's claim is 
well grounded. Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991).  To 
establish that his claim is well grounded, the veteran must 
produce competent evidence of a current disability; a disease 
or injury which was incurred in service; and a nexus between 
the disease or injury and the current disability.  Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997).  In this case, 
the veteran asserts that he has a current knee disability 
this is the result of knee injuries sustained during basic 
training.  This assertion is presumed credible for the 
purpose of determining whether his claim is well grounded.  
Considering this assertion in conjunction with the June 1998 
private physician's statement discussed above, which 
essentially concluded that the chondromalacia shown in 
service did not exist prior to service and is a "permanent" 
condition from which the veteran still suffers, the Board 
finds that the claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board also finds that 
additional development by the RO is needed before the Board 
can proceed in adjudicating the veteran's claim on the 
merits.
ORDER

Having submitted new and material evidence, the veteran's 
claim for entitlement to service connection for a bilateral 
knee disability is reopened and found to be well grounded, 
and to this extent only, granted.


REMAND

Once a veteran has submitted a claim that is well grounded, 
VA has a duty to assist him in developing his claim.  In this 
case, VA assistance is necessary; it is found that further 
medical examination and opinion is needed prior to a final 
adjudication on the merits of the veteran's claim.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should afford the veteran a VA 
examination by a VA orthopedist.  After 
reviewing all the evidence of record, to 
include the service medical records, the 
private clinical records dated in July 
1969 reflecting treatment for a knee 
disability prior to service, and the June 
1998 private physician's statement, the 
examiner is to render an opinion as to 
whether the veteran suffers from a 
current chronic knee disability (such as 
chondromalacia patellae) which can be 
etiologically related to injuries 
sustained during service.  The examiner 
is also expressly requested to state 
whether chondromalacia preexisted service 
and, if so whether this condition was 
permanently aggravated by service.  A 
complete rationale for each opinion 
expressed must be provided.  All 
indicated special studies deemed 
necessary must be accomplished.  The 
claims file must be made available to the 
examiner for review.

2. Following completion of the foregoing, 
the RO must review the claims file and 
ensure that the foregoing development 
action has been conducted and completed 
in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

3.  The RO should then review the entire 
record and determine whether service 
connection for a bilateral knee 
disability is warranted.  If the RO's 
determination remains adverse to the 
veteran, the veteran and his attorney 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This would 
include records of any pertinent private treatment rendered 
to the veteran for his knees at any time before or after 
service that he might wish to submit.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 



